Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Wattleton appeals the district court’s order granting in part, and denying in part, his motion for return of filing fees. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Wattleton v. Sawyer, No. 5:02-ct-00772-F (E.D.N.C. Oct. 10, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.